Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "such that the safety case with the handgun inside is configured to be locked inside the lock bag with the cable lock; whereby the handgun is safely stored in the safety storage system" in last three lines.  It is unclear if the structure of the handgun is being positively recited or if the lock bag just needs to be capable of containing a handgun. For examination purposes, it will be considered as the lock bag needing to be capable of containing a handgun.
Claim 15 recites the limitation "such that the safety case with the handgun inside is configured to be locked inside the lock bag with the cable lock; whereby the handgun is safely stored in the safety storage system" in last three lines.  It is unclear if the structure of the handgun is being positively recited or if the lock bag just needs to be 
Claim 20 recites the limitation "such that the safety case with the handgun inside is configured to be locked inside the lock bag with the bag lock, whereby the handgun is safely stored in the safety storage system" in last three lines.  It is unclear if the structure of the handgun is being positively recited or if the lock bag just needs to be capable of containing a handgun. For examination purposes, it will be considered as the lock bag needing to be capable of containing a handgun.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 7, 8, 9, 15, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godshaw (US 20180255893).
Regarding Claim 1, Godshaw teaches a safety storage system (Fig. 15 carrying bag 20k and second interior pocket 1580), comprising: a) a safety case (Fig. 15 second interior pocket 1580), which comprises: a case body (Fig. 15 annotated), comprising a front opening (Fig. 15 opening 1630) and a case interior (Fig. 15 annotated), which is accessible (Fig. 15 open configuration 1667) via the front opening (Fig. 15 opening 1630); wherein the case interior (Fig. 15 annotated) is configured to contain a handgun (Fig. 15 second interior pocket 1580 is capable of containing a handgun), such that the handgun is insertable into the case interior via the front opening (Fig. 15 second interior pocket 1580 is capable of containing a handgun which is insertable via the opening 1630 when in the open configuration 1667.); and b) an antitheft bag (Fig. 15 carrying bag 20k), comprising: a lock bag (Fig. 15 carrying bag 20k), which is made from a cut-resistant material ([0055] Kevlar aramid fiber, a cut resistant fabric), wherein the lock bag (Fig. 15 carrying bag 20k) comprises: a bag portion (Fig. 15 carrying bag body 1502), which is configured to contain the safety case (Fig. 15 second interior pocket 1580 of carrying bag 20k); and a cable guide (Fig. 15 strap channel 1655), which is mounted to an outer periphery of the bag portion (Fig. 15 carrying bag body 1502), along a bag opening (Fig. 15 upper opening 1565) to an interior (Fig. 15 annotated) of the bag portion (Fig. 15 carrying bag 20k); and a cable lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L), which comprises: a lock body (Fig. 12 lock 1530); and a lock cable (Fig. 12 carrying strap 22J,22K,22L), which is releasably lockable to the lock body (Fig. 11 and 12 lock 1530 and carrying strap 22J,22K,22L [0031-0032]); wherein the lock cable (Fig. 12 carrying strap 22J,22K,22L) protrudes through the cable guide ([0076] carrying strap 22J, 22K, 22L is a continuous loop which is housed in the strap channel 1655 which is be a continuous tube), such that the cable lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L) is attached to the lock bag (Fig. 15 carrying bag 20k); wherein the cable lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L) is configured to be locked tight on the lock bag (Fig. 15 carrying bag 20k, Fig. 12 [0031]), such that the lock bag (Fig. 15 carrying bag body 1502) is locked closed; such that the safety case (Fig. 15 second interior pocket 1580) with the handgun (Fig. 15 second interior pocket 1580 is capable of containing a handgun) inside is configured to be locked inside the lock bag (Fig. 15 carrying bag 20k) with the cable lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L) (Fig. 12 shows the secondary pocket and the carrying bag 20k which the secondary interior  pocket is capable of being housing a hand gun, Fig. 19 shoes the secondary interior pocket closed inside the interior of carrying bag 20k and Fig. 12 shoes the carrying bag 20k closed by the lock 1530 secured on the carrying strap 22J,22K,22L); whereby the handgun is safely stored in the safety storage system (Fig. 12 shows the secondary pocket and the carrying bag 20k which the secondary interior  pocket is capable of being housing a hand gun, Fig. 19 shoes the secondary interior pocket closed inside the interior of carrying bag 20k and Fig. 12 shoes the carrying bag 20k closed by the lock 1530 secured on the carrying strap 22J,22K,22L in which an article such as a handgun would be safely stored by the carrying bag 20k and second interior pocket 1580 when locked as seen through the step progression of Fig. 15, 19, and 12).

    PNG
    media_image1.png
    631
    662
    media_image1.png
    Greyscale

Regarding Claim 5, Godshaw teaches wherein the cable guide (Fig. 15 strap channel 1655) is a continuous tube ([0076] carrying strap 22J, 22K, 22L is a continuous loop which is housed in the strap channel 1655 which is be a continuous tube).


Regarding Claim 6, Godshaw teaches wherein the cable lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L) further comprises a key (Fig. 12 shows a key slot on the lock 1530 where a key would be used to lock and unlock the lock 1530), wherein the key is configured to lock and unlock the lock body.

Regarding Claim 7, Godshaw teaches wherein the cut-resistant material is a fabric made from poly-paraphenylene terephthalamide ([0055] Kevlar aramid fiber, a cut resistant fabric which is a brand name for poly-paraphenylene terephthalamide).

Regarding Claim 8, Godshaw teaches wherein the fabric is reinforced with carbon fiber ([0057]).

Regarding Claim 9, Godshaw Fig. 15 teaches wherein the lock bag (Fig. 15 carrying bag 20k) further comprises a lining (Fig.7 b lining 29, 29A  [0060] lining 29,29 arranged in the interior of the carrying bag) on an inner side of the bag portion. 

Regarding Claim 15, Godshaw teaches a safety storage system (Fig. 15 carrying bag 20k and second interior pocket 1580), comprising: a) a safety case (Fig. 15 second interior pocket 1580), which comprises: a case body (Fig. 15 annotated), comprising a front opening (Fig. 15 opening 1630) and a case interior (Fig. 15 annotated), which is accessible (Fig. 15 open configuration 1667) via the front opening (Fig. 15 opening 1630); wherein the case interior (Fig. 15 annotated) is configured to contain a handgun (Fig. 15 second interior pocket 1580 is capable of containing a handgun), such that the handgun is insertable into the case interior via the front opening (Fig. 15 second interior pocket 1580 is capable of containing a handgun which is insertable via the opening 1630 when in the open configuration 1667.); and b) an antitheft bag (Fig. 15 carrying bag 20k), comprising: a lock bag(Fig. 15 carrying bag 20k), which is made from a cut-resistant material ([0055] Kevlar aramid fiber, a cut resistant fabric), wherein the lock bag (Fig. 15 carrying bag 20k) comprises: a bag portion (Fig. 15 carrying bag body 1502), which is configured to contain the safety case (Fig. 15 second interior pocket 1580 of carrying bag 20k); and a cable lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L), which comprises: a lock body (Fig. 12 lock 1530); and a lock cable (Fig. 12 carrying strap 22J,22K,22L), which is releasably lockable to the lock body (Fig. 11 and 12 lock 1530 and carrying strap 22J,22K,22L [0031-0032]); wherein the lock cable (Fig. 12 carrying strap 22J,22K,22L) is attached to an outer periphery (Fig. 15 strap channel 1655) of the bag portion (Fig. 15 carrying bag body 1502), along a bag opening (Fig. 15 upper opening 1595) to an interior (Fig. 15 annotated) of the bag portion (Fig. 15 carrying bag 20k); wherein the cable lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L) is configured to be locked tight on the lock bag (Fig. 12 [0031]), such that the lock bag (Fig. 15 carrying bag body 1502) is locked closed; such that the safety case (Fig. 15 second interior pocket 1580) with the handgun (Fig. 15 second interior pocket 1580 is capable of containing a handgun) inside is configured to be locked inside the lock bag (Fig. 15 carrying bag 20k) with the cable lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L) (Fig. 12 shows the secondary pocket and the carrying bag 20k which the secondary interior  pocket is capable of being housing a hand gun, Fig. 19 shoes the secondary interior pocket closed inside the interior of carrying bag 20k and Fig. 12 shoes the carrying bag 20k closed by the lock 1530 secured on the carrying strap 22J,22K,22L); whereby the handgun is safely stored in the safety storage system (Fig. 12 shows the secondary pocket and the carrying bag 20k which the secondary interior  pocket is capable of being housing a hand gun, Fig. 19 shoes the secondary interior pocket closed inside the interior of carrying bag 20k and Fig. 12 shoes the carrying bag 20k closed by the lock 1530 secured on the carrying strap 22J,22K,22L in which an article such as a handgun would be safely stored by the carrying bag 20k and second interior pocket 1580 when locked as seen through the step progression of Fig. 15, 19, and 12).

Regarding Claim 18, Godshaw teaches wherein the lock bag (Fig. 15 carrying bag 20k) further comprises: a cable guide (Fig. 15 strap channel 1655), which is mounted to the outer periphery of the bag portion (Fig. 15 carrying bag body 1502), along the bag opening (Fig. 15 upper opening 1565) to an interior (Fig. 15 annotated) of the bag portion (Fig. 15 carrying bag 20k); wherein the lock cable (Fig. 12 carrying strap 22J,22K,22L) protrudes through the cable guide ([0076] carrying strap 22J, 22K, 22L is a continuous loop which is housed in the strap channel 1655 which is be a continuous tube), such that the cable lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L) is attached to the lock bag (Fig. 15 carrying bag 20k).

Regarding Claim 19, Godshaw teaches wherein the cable guide (Fig. 15 strap channel 1655) is a continuous tube ([0076] carrying strap 22J, 22K, 22L is a continuous loop which is housed in the strap channel 1655 which is be a continuous tube).

Regarding Claim 20, Godshaw teaches a safety storage system (Fig. 15 carrying bag 20k and second interior pocket 1580), comprising: a) a safety case (Fig. 15 second interior pocket 1580), which comprises: a case body (Fig. 15 annotated), comprising a front opening (Fig. 15 opening 1630) and a case interior (Fig. 15 annotated), which is accessible (Fig. 15 open configuration 1667) via the front opening (Fig. 15 opening 1630); wherein the case interior (Fig. 15 annotated) is configured to contain a handgun (Fig. 15 second interior pocket 1580 is capable of containing a handgun), such that the handgun is insertable into the case interior via the front opening (Fig. 15 second interior pocket 1580 is capable of containing a handgun which is insertable via the opening 1630 when in the open configuration 1667.); and b) an antitheft bag (Fig. 15 carrying bag 20k), comprising: a lock bag (Fig. 15 carrying bag 20k), which is made from a cut-resistant material ([0055] Kevlar aramid fiber, a cut resistant fabric), wherein the lock bag (Fig. 15 carrying bag 20k) comprises: a bag portion (Fig. 15 carrying bag body 1502), which is configured to contain the safety case (Fig. 15 second interior pocket 1580 of carrying bag 20k); and a bag lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L), wherein the bag lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L) is configured to be attached to the lock bag (Fig. 12 [0031]), such that the bag lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L) is configured to be locked tight on the lock bag (Fig. 12 [0031] and [0071] locked tight to keep water from leaking inside the carrying bag 20k and secondary interior pocket 1580), such that the lock bag (Fig. 15 carrying bag 20k) is locked closed (Fig. 12 [0031]); such that the safety case (Fig. 15 second interior pocket 1580) with the handgun (Fig. 15 second interior pocket 1580 is capable of containing a handgun) inside is configured to be locked inside the lock bag (Fig. 15 carrying bag 20k) with the bag lock (Fig. 12 lock 1530 and carrying strap 22J,22K,22L) (Fig. 12 shows the secondary pocket and the carrying bag 20k which the secondary interior  pocket is capable of being housing a hand gun, Fig. 19 shoes the secondary interior pocket closed inside the interior of carrying bag 20k and Fig. 12 shoes the carrying bag 20k closed by the lock 1530 secured on the carrying strap 22J,22K,22L, whereby the handgun is safely stored in the safety storage system (Fig. 12 shows the secondary pocket and the carrying bag 20k which the secondary interior  pocket is capable of being housing a hand gun, Fig. 19 shoes the secondary interior pocket closed inside the interior of carrying bag 20k and Fig. 12 shoes the carrying bag 20k closed by the lock 1530 secured on the carrying strap 22J,22K,22L in which an article such as a handgun would be safely stored by the carrying bag 20k and second interior pocket 1580 when locked as seen through the step progression of Fig. 15, 19, and 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw (US '893) as applied to claim 1 and 15 above, and further in view of Patros (US 4877131).
Regarding Claim 2, Godshaw does not teach wherein the safety case further comprises: a case lid, which is hingedly connected on a front of the case body; such that the case lid is configured to close access to the front opening of the case interior, when the case lid is in a closed configuration, and such that the case lid is configured to provide access to the front opening of the case interior, when the case lid is in an open configuration.
Patros teaches flexible bag containing a firearm for transport. Patros further teaches wherein the safety case (Fig. 1 bag 10 made of a ballistic material like Kevlar [[c.4 l.30-37]) further comprises: a case lid (Fig. 1 cover 30), which is hingedly (Fig. 1 [c.4 l.49-50 and 56-57] “Cover 30 preferably is formed of the same flexible construction as the body 12,” and “cover 30 is hingedly connected to rear wall 22”) connected on a front of the case body (Fig. 1 rear wall 22 of body 12); such that the case lid (Fig. 1 cover 30) is configured to close access to the front opening (Fig. 1 firearm-receiving opening 16) of the case interior, when the case lid (Fig. 2 cover 30) is in a closed configuration (Fig. 2 shows bag 10 closed with the cover 30 covering firearm-receiving opening 16), and such that the case lid (Fig. 2 cover 30) is configured to provide access (Fig. 1 shows bag 10 opened with the cover 30 not covering firearm-receiving opening 16 to access the interior of bag 10) to the front opening (Fig. 1 firearm-receiving opening 16) of the case interior, when the case lid (Fig. 2 cover 30) is in an open configuration (Fig. 1 shows bag 10 opened with the cover 30 not covering firearm-receiving opening 16 to access the interior of bag 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godshaw to incorporate the teachings of Patros to change the closure of the secondary interior pocket to a flexible hinged cover 30 of the bag 10 (Patros) to provide for quick, easy access of the contents inside the bag under distress or an emergency situation by simply flipping the hinged cover. 

Regarding Claim 3, the combination teaches wherein the case lid (Fig. 1 cover 30 ‘131) is made from a flexible material (Fig. 15 second interior pocket 1580 is visually shown bending in Figure 18 [0070] substantially waterproof or water resistant fabric, or any other substantially waterproof or water resistant material, including a fabric material which is coated with a polymer or other waterproof or water-resistant coating), and wherein an upper part (Fig. 1 32 ‘131) of the case lid (Fig. 1 cover 30 ‘131) is connected to an upper part of a front of the case body (Fig. 1 rear wall 22 of body 12 ‘131), such that the case lid (Fig. 1 cover 30 ‘131) is configured with a flexible hinge (Fig. 1 [c.4 l.49-50 and 56-57] “Cover 30 preferably is formed of the same flexible construction as the body 12,” and “cover 30 is hingedly connected to rear wall 22” ‘131).

Regarding Claim 16, Godshaw does not teach wherein the safety case further comprises: a case lid, which is hingedly connected on a front of the case body; such that the case lid is configured to close access to the front opening of the case interior, when the case lid is in a closed configuration, and such that the case lid is configured to provide access to the front opening of the case interior, when the case lid is in an open configuration.
Patros teaches flexible bag containing a firearm for transport. Patros further teaches wherein the safety case (Fig. 1 bag 10 made of a ballistic material like Kevlar [[c.4 l.30-37]) further comprises: a case lid (Fig. 1 cover 30), which is hingedly (Fig. 1 [c.4 l.49-50 and 56-57] “Cover 30 preferably is formed of the same flexible construction as the body 12,” and “cover 30 is hingedly connected to rear wall 22”) connected on a front of the case body (Fig. 1 rear wall 22 of body 12); such that the case lid (Fig. 1 cover 30) is configured to close access to the front opening (Fig. 1 firearm-receiving opening 16) of the case interior, when the case lid (Fig. 2 cover 30) is in a closed configuration (Fig. 2 shows bag 10 closed with the cover 30 covering firearm-receiving opening 16), and such that the case lid (Fig. 2 cover 30) is configured to provide access (Fig. 1 shows bag 10 opened with the cover 30 not covering firearm-receiving opening 16 to access the interior of bag 10) to the front opening (Fig. 1 firearm-receiving opening 16) of the case interior, when the case lid (Fig. 2 cover 30) is in an open configuration (Fig. 1 shows bag 10 opened with the cover 30 not covering firearm-receiving opening 16 to access the interior of bag 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godshaw to incorporate the teachings of Patros to change the closure of the secondary interior pocket to a flexible hinged cover 30 of the bag 10 (Patros) to provide for quick, easy access of the contents inside the bag under distress or an emergency situation by simply flipping the hinged cover.

Regarding Claim 17, the combination teaches wherein the case lid (Fig. 1 cover 30 ‘131) is made from a flexible material (Fig. 15 second interior pocket 1580 is visually shown bending in Figure 18 [0070] substantially waterproof or water resistant fabric, or any other substantially waterproof or water resistant material, including a fabric material which is coated with a polymer or other waterproof or water-resistant coating), and wherein an upper part (Fig. 1 32 ‘131) of the case lid (Fig. 1 cover 30 ‘131) is connected to an upper part of a front of the case body (Fig. 1 rear wall 22 of body 12 ‘131), such that the case lid (Fig. 1 cover 30 ‘131) is configured with a flexible hinge (Fig. 1 [c.4 l.49-50 and 56-57] “Cover 30 preferably is formed of the same flexible construction as the body 12,” and “cover 30 is hingedly connected to rear wall 22” ‘131).

Claims 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw (US '893) as applied to claim 1 above, and further in view of Blau (US 20030021501).
Regarding Claim 4, Godshaw does not teach wherein the case body comprises: a) a top wall; b) a bottom wall; and c) a side wall, which is curved in a u-shape, such that the top wall is connected to an upper inside of the side wall and the bottom wall is connected to a lower inside of the side wall; such that the case interior with the front opening is formed between the top wall, the bottom wall, and the side wall.
Blau teaches a bag. Blau further teaches wherein the case body (Fig. 1 bag 10) comprises: a) a top wall (Fig. 1 front panel 11); b) a bottom wall (Fig. 1 back panel 13); and c) a side wall (Fig. 1 side panels 12,14 and bottom panel 16 [0013] form a single continuous strip), which is curved in a u-shape (Fig. 1 shows visually the continuous strip of 12,14, and 16 is curved into a u-shape and the gusset of 17 is described as “U-shaped” in [0014]), such that the top wall (Fig. 1 front panel 11) is connected to an upper inside of the side wall (Fig. 1 front gusset 17 [0014]) and the bottom wall (Fig. 1 back panel 13) is connected to a lower inside of the side wall (Fig. 1 rear gusset 18 [0014]); such that the case interior with the front opening (Fig. 1 [0014] “rectangular top gusset member 19 interconnects front panel 11, side panels 12 and 14, and rear panel 13,provides a rectangular opening for insertion of an object”) is formed between the top wall, the bottom wall, and the side wall.

    PNG
    media_image2.png
    746
    791
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godshaw to incorporate the teachings of Blau to change the shape of Godshaw’s second interior pocket 1580 to the shape of bag 10 of Blau as seen in front panel 11 and back panel 13 connected via a single continuous u-shaped strip of side panels 12, 14 and bottom panel 16 to form a flat bag design for standing up due to a flat bottom. 

Regarding Claim 12, Godshaw does not teach wherein the bag portion comprises: a) a center portion; b) a first side portion; and c) a second side portion; wherein the center portion is connected between the first and second side portions.
Blau teaches a bag. Blau further teaches wherein the bag portion (Fig. 1 bag 10) comprises: a) a center portion (Fig. 1 side panels 12, 14 and bottom panel 16 [0013] form a single continuous strip); b) a first side portion (Fig. 1 front panel 11); and c) a second side portion (Fig. 1 back panel 13); wherein the center portion is connected between the first and second side portions (Fig. 1 [0014] “rectangular top gusset member 19 interconnects front panel 11, side panels 12 and 14, and rear panel 13, provides a rectangular opening for insertion of an object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godshaw to incorporate the teachings of Blau to change the shape of Godshaw’s carrying bag body 1502 of carrying bag 20k to the shape of bag 10 of Blau as seen in front panel 11 and back panel 13 connected via a single continuous u-shaped strip of side panels 12, 14 and bottom panel 16 to form a flat bag design for standing up due to a flat bottom. 

Regarding Claim 13, the combination teaches wherein the center portion (Fig. 1 side panels 12,14 and bottom panel 16 [0013] form a single continuous strip) is an elongated rectangular piece (Fig. 1 side panels 12,14 and bottom panel 16 [0013] form a single continuous strip that before assembly would lay flat to be a rectangle seen by the squared edges at where the connection of 19 is made.) and the first and second side portions each include a front rectangular piece and a rear curved section (Fig. 1 is annotated on the front panel 14 to show the front rectangular piece and rear curved piece of the front panel 14 and back panel 13), such that the rear curved section is connected to a rear of the front rectangular piece (Fig. 1 visually shows the annotated rear curved section connected to the rear of the front rectangular piece away from the front side of the front rectangular piece near the rectangular front opening). 

    PNG
    media_image3.png
    746
    791
    media_image3.png
    Greyscale



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw (US '893) as applied to claim 1 above, and further in view of Schneider (US 20090266860).
Regarding Claim 10, the combination does not teach wherein the lining is made from a rubber material.
Schneider teaches a carrying device. Schneider further teaches wherein the lining is made from a rubber material (Fig. 4-5 [0023] the impermeable device 28 may comprise of a fluid (e.g. water) impermeable layer or coating (such as rubber or otherwise) applied over an internal portion of the bottom portion 16 and/or sidewalls 18 of bag 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Schneider have the interior lining 29, 29A of  carrying bag 20k (Godshaw) be made of rubber coating as shown by rubber coating applied over the internal portion of the bottom portion 16 and 18 of the bag 12 (Schneider) for additional protection against water damage of the contents of the bag.

Regarding Claim 11, the combination teaches wherein the lining (Fig.7 b lining 29, 29A) is a rubber coating that is applied to the inner side of the bag portion (Fig. 4-5 [0023] the impermeable device 28 may comprise of a fluid (e.g. water) impermeable layer or coating (such as rubber or otherwise) applied over an internal portion of the bottom portion 16 and/or sidewalls 18 of bag 12 ‘860).

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Double Patenting starting on page 2 and Claim Rejection 103 starting on page 3, filed 07/28/2021, with respect to double patenting and art rejection of claims 1-20 have been fully considered and are persuasive.  The double patenting rejection of 05/10/2021 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu (US 20210123501) teaches a drawstring lock;
Ahmed (US 20170188675) teaches a device with a hinged closure portion;
Bridgman, Jr (US 20200348102) teaches a device for the protection of a handgun;
Camp (US 20120152776) teaches a gun carrying case;
Ling (US 20050262904) teaches a cable lock that is opened by a key.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736